Citation Nr: 0216796	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  98-03 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
rhinitis with a history of sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a left knee injury.  

3.  Entitlement to a compensable initial evaluation for 
residuals of a right index finger injury.  

4.  Entitlement to service connection for a disability 
manifested by complaints of chest pain, including as due to 
an undiagnosed illness.

(The issues of entitlement to service connection for muscle 
pain, fatigue, a stomach disorder, a sleep disorder, memory 
loss, and a panic disorder due to undiagnosed illness will be 
addressed in a separate decision.)



WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1991 to August 
1995.  His DD Form 214 reflects that he had service in the 
Southwest Asia theater of operations from May 1, 1992, to May 
31, 1993.  

The issues of the evaluation of the veteran's left knee 
injury, right index finger injury, and entitlement to service 
connection for chest pains due to an undiagnosed illness 
originally came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Buffalo, New York, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  In a March 2000 decision, the Board denied the 
veteran's claims on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in September 2000, upon a joint motion 
by the veteran and the Secretary of Veterans Affairs, vacated 
the Board's decision and remanded the case to the Board for 
further proceedings.  An additional appeal for entitlement to 
service connection for a skin disorder was dismissed.  

The remanded issues were returned to the Board in March 2001, 
at which time the Board remanded the issues to the RO for 
further development.  The requested development has been 
completed, and the appeal has now been returned to the Board 
for further review.  Following the March 2001 remand, the 
additional issues of the evaluation of the veteran's rhinitis 
with a history of sinusitis and entitlement to service 
connection for muscle pain, fatigue, a stomach disorder, a 
sleep disorder, memory loss, and a panic disorder due to an 
undiagnosed illness have also been readied for appeal to the 
Board.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for muscle pain, 
fatigue, a stomach disorder, a sleep disorder, memory loss, 
and a panic disorder due to an undiagnosed illness pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues. 

Previously, the veteran has been represented by both a 
private attorney, and by Disabled American Veterans in his 
appeals before the Board.  In an October 2002 statement, the 
veteran revoked his power of attorney, and stated that he 
would now be representing himself.  


FINDINGS OF FACT

1.  The most recent medical evidence shows that the veteran 
has 20 percent obstruction of his nasal passages, without 
history of polyps.  

2.  The veteran experiences about one to two exacerbation of 
his rhinitis with sinusitis that requires antibiotics each 
year, which are not shown to be incapacitating.  

3.  The veteran's left knee has zero degrees of extension and 
80 degrees of flexion after repetitive motion testing; there 
is no objective evidence of instability, or additional 
impairment as the result of pain, weakness, incoordination, 
or fatigability. 

4.  There is no evidence of ankylosis of the veteran's right 
index finger; he retains flexion and extension even after 
repetitive use. 

5.  The veteran began to experience chest pains during active 
service, and has continued to experience chest pains since 
discharge from service; repeated VA and private medical 
examinations have not reached a diagnosis to which his chest 
pains can be attributed.  

6.  Uncontroverted medical opinion states that the veteran 
has an undiagnosed illness manifested by chest pains, and 
that this disability is chronic.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for rhinitis with a history of sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 
4.97, 6513, 6522 (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for the residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5257, 5260, 5261 
(2002). 

3.  The criteria for a compensable initial evaluation for 
residuals of a right index finger injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Code 5225 (2002); 67 Fed. Reg. 
49,596 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118, Code 7805).  

4.  A disability manifested by complaints of chest pain due 
to an undiagnosed illness was incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 U.S.C.A. § 1117, as amended, Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001); 38 C.F.R. § 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations of his service 
connected rhinitis with sinusitis, his left knee, and his 
right index finger are all insufficient to reflect their 
current level of severity.  He further contends that he 
developed chest pains during active service, and that he has 
continued to experience these pains on a regular basis after 
discharge from service.  The veteran states that he recently 
had surgery for his rhinitis with sinusitis, and argues that 
this disability requires constant medication, and is 
productive of headaches and frequent flare-ups that render 
him nearly unable to function.  He further argues that his 
left knee is very unstable, and that he frequently 
experiences locking and lateral instability.  The veteran 
says that his right index finger will become painful and numb 
after writing or typing for long periods of time, and that he 
must rest and massage the finger on those occasions.  
Finally, he believes that his chest pains are the result of 
an undiagnosed illness. 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  


Following receipt of the veteran's initial claims, he was 
contacted by letters dated August 1996, May 1998, August 
1998, December 1999, January 2000, April 2000, and October 
2000, and requested to either provide evidence pertaining to 
his claims, or to allow VA to obtain the evidence of his 
behalf.  The record shows that VA has contacted the many 
private sources of treatment that were named by the veteran, 
and has obtained the relevant records.  The veteran received 
timely notice of the decision on appeal, and he has been 
provided with a Statement of the Case and Supplemental 
Statements of the Case that contain the laws and regulations 
concerning his claim, the rating code governing the 
evaluation of his disability, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  In addition, 
VA has obtained all medical records that have been identified 
by the veteran, and has afforded him medical examinations in 
conjunction with his claim.  A June 2001 letter to the 
veteran provided him the provisions of the VCAA, and notified 
him of what must be shown to prevail in his claim, and what 
evidence it was his responsibility to provide.  The veteran 
showed that he is aware of the VCAA in a September 2001 
statement.  A September 2002 letter again notified the 
veteran of the provisions of the VCAA, and allowed him an 
opportunity to submit additional evidence.  The veteran has 
offered testimony in support of his claims at hearings before 
the hearing officers at the RO.  The Board must conclude that 
the duties to notify and assist have been completed, and that 
the veteran was made aware of what evidence he should 
provide, and what evidence would be obtained by VA.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Any "error" to the veteran resulting from this decision 
does not affect the merits of his claim or substantive 
rights, for the reasons discussed above, and is therefore, 
harmless.  See 38 C.F.R. § 20.1102 (2001).  

I. Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

Rhinitis with Sinusitis

Entitlement to service connection for rhinitis with a history 
of sinusitis was established in a July 1998 rating decision.  
A zero percent evaluation was assigned for this disability, 
effective from August 19, 1995.  After the receipt of a claim 
for an increased evaluation in August 2000, a February 2001 
rating decision increased the evaluation for this disability 
to the current 10 percent rating, effective from August 7, 
2000.  

The veteran's disability is evaluated under the rating codes 
for rhinitis and chronic maxillary sinusitis.  Under the 
rating code for allergic or vasomotor rhinitis, allergic or 
vasomotor rhinitis with polyps is evaluated as 30 percent 
disabling.  When there are no polyps, but there is greater 
than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side, a 10 percent 
evaluation is merited.  38 C.F.R. § 4.97, Code 6522.  

Chronic maxillary sinusitis is evaluated under the General 
Rating Formula for Sinusitis.  Under this formula, a 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is evaluated as 30 
percent disabling.  One or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting is 
rated as 10 disabling.  Sinusitis that is detected by X-ray 
only is evaluated as zero percent disabling.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Code 6513.  

Private treatment records from July 2000 show that the 
veteran was seen for complaints of laryngitis and a sore 
throat.  On examination, the pharynx was red with post-nasal 
drainage.  The veteran was tender over the maxillary sinuses.  
The impression was sinusitis, and pharyngitis.  

The veteran underwent a VA examination of his rhinitis and 
sinusitis in September 2000.  His current symptoms were nasal 
congestion, headaches, and frequent sneezing.  He used nasal 
spray twice each day.  The veteran claimed to be symptomatic 
all year round even with the spray.  He was allergic to house 
dust, ragweed, and other pollen.  The veteran had head and 
sinus congestion and cough production of yellow sputum, but 
no hemoptysis.  Once a year he had exacerbation of symptoms 
and sinus infections, for which he took antibiotics.  He did 
not have fever or nightsweats, daytime hypersomnolence, or 
hemoptysis.  On examination, the turbinates were engorged.  
There was no exudate in the throat.  The diagnoses included 
allergic rhinitis, and bronchial asthma with moderately 
severe mixed obstructive and restrictive disease.  

At an October 2000 private examination, the veteran was noted 
to have a long history of nasal obstruction and recurrent 
sinus infection.  The nasal obstruction was becoming worse to 
the point where it was almost constant.  He was using nose 
spray on a regular basis, and had been experiencing recurrent 
nosebleeds.  The sinus infections occurred at least one or 
two times a month, and were usually associated with nasal 
obstruction as well as postnasal drip and frequent sneezing.  
He had also been experiencing recurrent headaches two to 
three times each week, and recurrent sore throats.  
Examination of the nose revealed considerable mucosal edema 
and engorged turbinates with a clear mucoid drainage.  The 
left nasal passageway was slightly narrowed due to a deviated 
nasal septum, but it was not obstructed.  The oral cavity did 
not have any covering exudate or surrounding erythema.  The 
examiner stated that the veteran has chronic rhinosinusitis 
which was being complicated by the deviated nasal septum.  
The chronic rhinitis was the major component.  A trial of 
nasal steroid spray was recommended.  

VA treatment records from October 2000 show that the veteran 
complained of complete blockage of the nose since 1992.  He 
had mostly been treated with over the counter medications 
without good opening of the nose, but had recently been tried 
on additional medications.  Exercise and cold weather could 
cause coughing.  The veteran had perennial symptoms without 
seasonal factors, and odors would give him trouble.  An 
examination was negative, with mild edema of the nose.  The 
assessment was allergic rhinitis, and possible asthma.  

The veteran was seen at a VA facility in March 2001 for 
complaints of chronic rhinitis complicated by a deviated 
septum.  He was referred to the ear, nose, and throat clinic 
for possible treatment.  June 2001 records note progressive 
nasal obstruction.  

The veteran underwent surgery for a deviated septum and 
inferior turbinate hypertrophy at a VA facility in July 2001.  
He underwent a nasal septoplasty.  

At a November 2001 hearing, the veteran testified that he had 
six to nine incapacitating episodes of rhinitis each year, 
and that he usually treated these with antibiotics and nasal 
spray.  The episodes would include blurred vision and 
headaches.  The veteran said that his sinuses would be 
painful to touch, and that he had crusting.  He further noted 
that he had recently undergone nasal surgery due to his 
disability.  See Transcript.  

The veteran underwent an additional VA ear, nose, and throat 
examination in February 2002.  The claims folder and VA 
medical records were reviewed by the examiner.  He had a 
history of allergic rhinitis with nasal obstruction and 
allergic paranasal sinusitis.  The history of his July 2001 
surgery for nasal septoplasty and bilateral inferior 
turbinate reduction was noted.  This improved his nasal 
airway, but he still had symptoms of drying and occasional 
bleeding.  The veteran also complained of anterior and 
posterior mucoid rhinorrhea and nasal obstruction, which 
persisted despite his nasal surgery, and frequent use of 
medications that included steroids.  He occasionally had a 
few drops of blood on blowing his nose.  He required 
antibiotics about once a year for one or two weeks for 
sinusitis and throat symptoms, and the records documented 
several episodes of allergic rhinitis treated with 
antibiotics.  The nose had a history of obstruction on the 
left.  There was also a history of rhinorrhea, epistaxis, 
itching, crusting, and sneezing, as well as a history of 
temporal pain.  His sense of smell was reduced.  There was no 
history of polyps.  On examination, the nasal cavities were 
dry.  The veteran had 20 percent obstruction of his nasal 
passages.  There was no swelling of the turbinates, and no 
tenderness of the sinuses.  The assessment was allergic 
rhinosinusitis.  The examiner noted that the veteran 
described infrequent antibiotic treatment, lasting one to two 
weeks, and usually for symptoms coexisting with others in the 
aerodigestive tract.  This was unlikely to represent 
significant infectious sinus disease.  Finally, the veteran 
had a satisfactory nasal airway without obstruction 
bilaterally.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for rhinitis and sinusitis is not warranted 
under either of the applicable rating codes.  The rating code 
for rhinitis requires the presence of polyps in order to 
receive a 30 percent evaluation.  However, there is no 
evidence of polyps.  Therefore, entitlement to an increased 
evaluation under this rating code is not warranted.  
38 C.F.R. § 4.97, Code 6522.  

Entitlement to an increased evaluation under the rating code 
for sinusitis is also not warranted.  The veteran underwent 
nasal surgery in July 2001.  However, this surgery was 
partially to correct a deviated septum, which is not one of 
the veteran's service connected disabilities.  The October 
2000 private examination indicated that the veteran had one 
to two sinus infections each month, and the veteran testified 
that he experiences six to nine incapacitating episodes of 
rhinitis each year.  However, he reported only one 
exacerbation each year at the September 2000 examination.  
The VA treatment records show that the veteran sought 
treatment for this disability on two occasions in 2000, and 
once prior to his surgery in 2001.  At the February 2002 
examination, which is the only examination conducted 
subsequent to the veteran's surgery, he again indicated that 
he requires treatment with antibiotics about once a year for 
one or two weeks.  The obstruction of his nasal passages was 
20 percent.  There was no swelling of the turbinates, and no 
tenderness of the sinuses.  The examiner, after a review of 
the veteran's records and interview with the veteran, stated 
that the veteran described infrequent antibiotic treatment, 
and further noted that not all of the veteran's symptoms were 
attributable to his service connected disability.  None of 
the veteran's episodes were described as incapacitating.  
Therefore, as the most recent VA examination found that the 
veteran experiences one exacerbation requiring antibiotics 
each year, and the medical record shows no more than two 
occasions of treatment in both 2000 and 2001, the veteran's 
symptoms more nearly resemble those for a 10 percent 
evaluation, which is already in effect.  38 C.F.R. §§ 4.7, 
4.97, Code 6513.  

Background for Left Knee and Right Index Finger

The record shows that entitlement to service connection for a 
left knee injury and the residuals of an injury to the right 
index finger was established in an October 1997 rating 
decision.  A 10 percent evaluation was assigned for the 
veteran's left knee injury, and a zero percent evaluation was 
assigned for the residuals of the injury to the right index 
finger, each effective from August 19, 1995.  These 
evaluations currently remain in effect.  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Left Knee

The veteran was afforded a VA examination of his left knee in 
April 1997.  Flexion of the left knee was to 130 degrees, and 
extension was to zero degrees.  There was no evidence of 
swelling or joint effusion.  There was a suggestion of 
subjective tenderness of the entire left knee.  There was 
pain elicited with compression and movement of the patella.  
Stress testing revealed no evidence of laxity of the anterior 
cruciate ligament or of the medial or collateral ligaments.  
The final diagnoses included residuals of a contusion of the 
left knee, and chondromalacia patella of the left knee.  An 
X-ray study conducted at this time was normal. 

At a March 1998 VA examination, the veteran complained of 
left knee pain and discomfort dating back to active service.  
The history of the injury in service was reviewed.  Since 
discharge, the veteran continued to complain of left knee 
pain and discomfort, as well as weakness associated with 
prolonged standing, and stiffness while in sitting positions.  
He also complained of locking of the left knee with running, 
as well as lack of endurance due to pain and weakness.  He 
denied any swelling, warmness, or redness.  The veteran was 
not undergoing any treatment for his left knee, and he was 
not taking any medications at the present time.  Flare ups 
occurred at the rate of two or three times a year lasting 
approximately one hour, and relieved by over the counter 
medication and rest.  The knee was aggravated by strenuous 
activity, prolonged standing, walking for an extended period 
of time, or running.  Kneeling for prolonged periods would 
aggravate his knee problem, but he could squat without 
difficulty.  He did not use crutches, a brace, a cane, or 
other assistive device.  The veteran denied episodes of 
dislocation or subluxation.  His left knee disability did not 
affect his job performance, but he was unable to participate 
in sports or similar activities due to increasing pain and 
discomfort of the left knee.  On examination of the left 
knee, it was noted that he was able to ambulate into the 
examination room without any gait deviation and with good 
heel to toe progression.  Flexion was to 130 degrees, and 
extension was to zero degrees.  There was no crepitation or 
pain on range of motion testing.  Stress test revealed that 
the anterior cruciate, medial, and lateral collateral 
ligaments were intact.  All testing was negative.  The 
measurements of the lower extremities were equal bilaterally.  
The final diagnosis was patellofemoral syndrome.  

At the November 2001 hearing, the veteran testified that his 
knee would give out about twice each week.  He wore a brace, 
and was no longer able to run or play basketball.  The 
veteran believed that his knee was much weaker than before he 
entered service.  He could only walk a few blocks before 
experiencing knee pain.  See Transcript. 

The veteran underwent an additional VA examination in 
February 2002.  He complained of left knee pain, weakness, 
stiffness, redness, swelling after prolonged standing or 
walking, instability, locking, fatigability, and lack of 
endurance.  About three or four times a week, if the veteran 
walked more than 50 yards or stood for more than 20 minutes, 
he would develop left knee pain that would require him to 
favor his knee, primarily by resting and massaging it.  The 
veteran used a brace.  He had sought medical attention for 
his left knee on four occasions over the previous year.  On 
examination, there was no deformity, swelling, or atrophy.  
Palpation elicited no abnormality of temperature, crepitus, 
or swelling.  There was some tenderness over the patella, and 
a weakly positive patellar grind test.  Measurements of the 
quadriceps and gastroc soleus complex showed that each leg 
was equal.  Stability testing was normal.  Active range of 
motion was zero degrees of extension, and 100 degrees of 
flexion.  Passive range of motion was zero degrees of 
extension, and 120 degrees of flexion, with pain from 115 to 
120 degrees.  The range of motion with a five pound weight on 
his lower leg to test resistance showed zero degrees of 
extension, and 80 degrees flexion.  In order to test for 
pain, weakness, incoordination, and excess fatigability, the 
examiner had the veteran repetitively flex and extend his 
left leg.  Afterwards, the veteran had zero degrees of 
extension and 90 degrees of flexion when laying, with 120 
degrees of flexion when sitting.  An X-ray study was normal.  
The assessment was left knee sprain.  

The veteran's knee disability has been evaluated under the 
rating code for other impairment of the knee.  Impairment of 
the knee resulting in severe recurrent subluxation or lateral 
instability is evaluated as 30 percent disabling.  Moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability is evaluated as 20 percent disabling.  
Slight impairment merits a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5257.

The rating codes for range of motion are also for 
consideration.  Limitation of extension to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5261.  Flexion that is limited to 15 
degrees is evaluated as 30 percent disabling.  Limitation of 
flexion to 30 degrees merits a 20 percent evaluation.  
Limitation of flexion to 45 degrees warrants a 10 percent 
evaluation.  Limitation of flexion to 60 degrees is evaluated 
as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  At 
this juncture, the Board notes that normal range of motion of 
the knee is 140 degrees of flexion, and zero degrees of 
extension.  38 C.F.R. § 4.71a, Plate II.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Board finds that entitlement to an initial evaluation in 
excess of 10 percent for the residuals of a left knee injury 
is not demonstrated.  The Board is aware of the veteran's 
contentions and testimony indicating that he experiences 
locking and instability of the knee.  However, stress testing 
on all three VA examinations has been completely normal, and 
there is no objective evidence to show that the veteran 
experiences these symptoms.  Therefore, an increased 
evaluation under the rating code for other impairment of the 
knee is not warranted.  38 C.F.R. § 4.71a, Code 5257.  The 
Board has considered entitlement to a higher evaluation under 
the rating codes for limitation of flexion and extension, but 
the three VA examinations show that the veteran's extension 
has not been less than zero degrees, and his flexion has not 
been less than 80 degrees, even after repetitive use.  
Therefore, entitlement to a higher evaluation is not 
warranted under these rating codes.  38 C.F.R. § 4.71a, Codes 
5260, 5261.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
addressing the effects of pain, weakness, excess 
fatigability, and incoordination have been considered, but 
these do not allow for a higher evaluation.  The February 
2002 examination tested for these factors by having the 
veteran perform repetitive movement of his left knee, and 
then measuring his range of motion.  This showed zero degrees 
of extension, and 80 degrees of flexion, which is 
insufficient to warrant a 20 percent evaluation.  The Board 
is aware of the veteran's repeated assertions concerning pain 
of the knee, and pain has been shown on palpation of the 
patella.  However, the February 2002 examination did not 
elicit pain until 115 degrees of flexion, which is well 
beyond the point at which a 20 percent evaluation would be 
warranted.  The March 1998 VA examination noted that range of 
motion testing did not elicit pain, and there was no 
objective evidence of pain on any of the other VA 
examinations.  The veteran is able to ambulate with the aid 
of crutches or a cane, and there is no other evidence of 
excess fatigability or incoordination.  Few if any of the 
veteran's subjective complaints have been found on objective 
examination.  Therefore, an evaluation in excess of 10 
percent is not warranted for any time since the initial grant 
of service connection.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Right Index Finger

The veteran was afforded a VA examination of his hand and 
fingers in April 1997.  He stated that he was right handed.  
The veteran gave a history of an injury aboard ship during 
service when a hatch door slammed on his right hand and 
injured his right index finger.  The traumatized area was 
dressed and splinted.  The veteran said that he had not 
experienced any problems with his right hand since the 
injury.  On examination, there was a small, barely visible 
transverse scar over the dorsal aspect of the proximal 
interphalangeal joint of the right index finger.  The scar 
was well healed, nontender, and not affixed to the underlying 
tissue.  There was no evidence of inflammation or keloid 
formation.  The veteran's grip was adequate, as was the 
strength of abduction of his fingers.  There was no evidence 
of atrophy of the muscles of the finger, and no evidence of 
flexion or extension defects of any of the veteran's fingers.  
He was able to approximate the tips of his fingers to the tip 
of his thumb without difficulty, and he was able to 
approximate the tips of his fingers to the transverse palmer 
crease.  The final diagnosis was residuals of trauma to the 
right index finger with a barely visible scar over the dorsum 
of the proximal interphalangeal joint.  

At the November 2001 hearing, the veteran testified that his 
finger would sometimes become numb when he was writing.  He 
added that it would also lock up and become stiff.  See 
Transcript.  

The veteran underwent an additional VA examination of his 
joints in February 2002.  The claims folder was reviewed by 
the examiner.  The history of the veteran's injury in service 
was noted.  The veteran stated that he continued to have 
problems with his right index finger.  He said that 
approximately two to three times a week, after repetitive 
typing or writing for a prolonged period of time, his finger 
would develop pain and periodically lock.  He would treat the 
finger by massaging it with sports cream, stretching it, and 
taking pain medication.  The symptoms would pass in an hour.  
However, he would be unable to write or type during that 
time.  On examination, the right hand showed no abnormality 
of color or deformity.  There was a suggestion of some 
minimal swelling of the right index finger.  The veteran did 
not have atrophy.  Palpation elicited no abnormality or 
temperature, crepitance, or swelling.  There was tenderness 
over the right index finger, proximal interphalangeal joint 
and distal interphalangeal joint.  In order to test for the 
effects of pain, weakness, incoordination, or excess 
fatigability, the examiner had the veteran repetitively grip 
and make a fist ten times followed by a range of motion 
examination.  The right index finger retained 70 degrees of 
extension and 90 degrees of flexion at the 
metacarpophalangeal joint, zero degrees of extension and 100 
degrees of flexion at the proximal interphalangeal joint, and 
10 degrees of extension and 70 degrees of flexion at the 
distal interphalangeal joint.  The veteran was able to grip 
and pick up a pen and write his name.  He was able to untie 
his shoe lace comfortably without any grimacing or any 
recognizable source of pain.  The veteran could make a fist 
and have his index finger come to within 0.5 centimeters to 
the transverse crease.  There was no gross anatomical defect.  
The veteran was able to shake hands comfortable at the end of 
the examination.  He had 4 1/2 strength, as compared to 5 on 
the left.  An X-ray study of the right hand with additional 
multiple projections of the right index finger was normal.  
The assessment was right index finger contusion sprain.  

The veteran's residuals of an injury to the right index 
finger have been evaluated under the rating code for other 
scars.  At this juncture, the Board notes that many of the 
rating codes for scars have recently changed, effective from 
August 30, 2002.  However, the new rating code for other 
scars is unchanged from the old rating code, and states that 
the disability is to be rated on limitation of function of 
the affected part.  67 Fed. Reg. 49,596 (July 31, 2002) (to 
be codified as amended at 38 C.F.R. § 4.118, Code 7805).  
Therefore, the Board can proceed with consideration of the 
veteran's claim without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The rating code which most nearly comes to addressing 
limitation of function of the index finger is that for 
ankylosis of the index finger.  A 10 percent evaluation is 
warranted for both favorable and unfavorable ankylosis for 
either hand.  38 C.F.R. § 4.71a, Code 5225.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 concerning the effects 
of pain, weakness, incoordination, and excess fatigability 
are also for consideration.  

The Board is unable to find that a 10 percent evaluation is 
warranted for the residuals of an injury to the veteran's 
right index finger.  There is no evidence to show ankylosis 
of the right index finger.  The April 1997 VA examination 
stated that there was no evidence of flexion or extension 
defects of any of the veteran's fingers.  The February 2002 
examination found that the veteran retains flexion and 
extension of his right index finger even after repetitive 
use.  Therefore, the veteran clearly does not have ankylosis 
of his right index finger, and an increased evaluation is not 
warranted for any time period since service connection has 
been established.  38 C.F.R. § 4.71a, Code 5225.  

The Board has considered entitlement to an increased 
evaluation as a result of pain, weakness, excess 
fatigability, and incoordination, but this is not 
demonstrated by the evidence.  The veteran was able to flex 
and extend his right index finger even after repetitive use.  
The Board notes his complaints of locking after extended use, 
but this was not demonstrated on the February 2002 
examination.  The veteran retains sufficient coordination to 
tie his shoes and to write.  Some tenderness was noted over 
the joints of the finger, but the veteran was able to shake 
hands comfortably at the end of the examination.  His grip 
was described as adequate in April 1997, and he retained 4 1/2 
strength in February 2002.  Therefore, any loss of function 
as a result of these factors is insufficient to equate to 
ankylosis of the right index finger.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, 4.118, Codes 5255, 7805.  The Board has 
also considered the applicability of other rating codes for 
scars, but as there is no evidence of tenderness of the scar 
itself, a nonhealed scar, or fixture to the underlying 
tissue, these are not for consideration.  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131  

The VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317.  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of "qualifying 
chronic disability," a chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or any diagnosed illness 
that the Secretary determines, through September 30, 2011, 
warrants a presumption of service-connection.  38 U.S.C.A. 
§ 1117, as amended, Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include 
the following: (1) fatigue; (2) unexplained rashes or other 
dermatological signs or symptoms; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurological signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the upper or lower respiratory system; (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight 
loss; (13) menstrual disorders.  Id.

The veteran's service medical records indicate that he was 
seen for complaints of right sided, sharp, nonradiating chest 
pains in August 1992.  The assessment was musculoskeletal 
trauma.  

The veteran's April 1995 discharge examination was negative 
for chest pain.  The veteran answered "yes" to a pain or 
pressure in the chest on a Report of Medical History obtained 
at that time.  The report added that this was not chest pain, 
but was crampy old pain in the left upper quadrant.  

Private medical records show that the veteran was seen with 
complaints of left sternal pain and pressure without 
activity.  He was positive for some chest discomfort and 
shortness of breath with the pain.  The assessment was chest 
pain, rule out cardiac course. 

The veteran was afforded a VA Persian Gulf examination in 
November 1997.  His complaints did not include chest pain.  A 
chest X-ray conducted at this time was normal.  

June 1999 private records show that the veteran was seen for 
several complaints, including chest pain.  

The veteran underwent an exercise stress test in September 
2000.  He was noted to have a clinical history of chest pain.  
The findings were normal, and the impression was of a 
negative test. 

A report of a VA X-ray of the veteran's chest taken in July 
2001 stated the study was unremarkable.  VA treatment records 
from July 2001 state that the veteran had a history of chest 
cramping in the past, but not for the last one and a half 
years.  

The veteran testified at the November 2001 hearing that his 
complaints of chest pains referred to a cramping, clutching 
feeling in the area of his heart.  This had first occurred 
during active service.  He stated that he had received 
treatment from private doctors for these complaints.  See 
Transcript. 

The veteran was afforded a VA examination for Gulf War 
illnesses in February 2002.  The claims folder was reviewed 
in conjunction with the examination.  He said that his chest 
pains initially developed aboard ship in 1992.  He described 
the pain as a cramping, sharp, high retrosternal pain which 
comes and goes unpredictably, and was not related to 
exertion, stress, or eating.  The veteran said that this 
occurred four or five days a month and lasted five or ten 
minutes.  It would sometimes radiate into the upper left 
back, and could be associated with a feeling of shortness of 
breath.  He used a Nitrostat sublingual for relief at times.  
The veteran also had gastrointestinal symptoms, but these 
occurred more frequently than his chest pains and they were 
not associated.  On examination, the heart rate was regular 
at 84 beats each minute, with no murmurs and normal tones.  
His abdomen was somewhat obese, and was free of masses, 
organomegaly, and tenderness.  There was no edema.  A cardiac 
stress test had been scheduled for him, but he had failed to 
report for that portion of the examination.  A September 2000 
private stress test was noted to have been normal.  The 
examiner concluded that the veteran's chest discomfort had to 
be classified as an undiagnosed illness since his symptoms 
could not be attributed to a known clinical diagnosis.  The 
examiner added that although there was not much evidence in 
the veteran's record for his chest pains being as consistent 
as he said, there was no positive evidence against his story.  
Therefore, his symptoms must be considered as chronic, having 
existed over the past ten years at frequent intervals 
according to the veteran.  

The Board finds that entitlement to service connection for 
chest pains as a result of an undiagnosed illness is 
warranted.  The service medical records show that the veteran 
was treated for chest pains during service.  He has continued 
to complain of chest pains since discharge from active 
service.  However, all private and VA examinations conducted 
subsequent to discharge from service have been negative for a 
diagnosis to which his chest pains can be attributed.  At 
this juncture, the Board notes that both muscle pains and 
cardiovascular signs and symptoms are among those listed as 
possible indicators of an undiagnosed illness.  38 U.S.C.A. 
§ 1117, as amended, Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The 
February 2002 VA examiner opined that the veteran has an 
undiagnosed illness, and has also opined that it is chronic.  
This opinion was based on a review of the veteran's medical 
records and a physical examination, and is uncontroverted by 
any other medical opinion.  Therefore, the Board must find 
that entitlement to service connection for a disability 
manifested by chest pains due to an undiagnosed illness is 
warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
rhinitis with a history of sinusitis is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a left knee injury is denied. 

Entitlement to a compensable initial evaluation for residuals 
of a right index finger injury is denied. 

Entitlement to service connection for a disability manifested 
by complaints of chest pain, including as due to an 
undiagnosed illness, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

